Citation Nr: 1712601	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability, to include presbyopia, visual auras, and blind spots.

2.  Entitlement to service connection for a bilateral eye disability, to include presbyopia, visual auras, and blind spots.

3.  Entitlement to service connection for ischemic heart disease, including as due to in-service exposure to an herbicide agent.

4.  Entitlement to an earlier effective date than October 2, 2009, for a grant of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating greater than 50 percent for PTSD.

6.  Entitlement to service connection for peripheral neuropathy of the face, including as due to in-service exposure to an herbicide agent.

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to in-service exposure to an herbicide agent.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to in-service exposure to an herbicide agent.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

10.  Entitlement to service connection for migraine headaches, including as due to peripheral neuropathy of the face.

11.  Entitlement to service connection for a cerebrovascular accident, including as due to in-service exposure to an herbicide agent.

12.  Entitlement to service connection for hypertension, including as due to ischemic heart disease.

13.  Entitlement to service connection for hepatitis A.

14.  Entitlement to service connection for hepatitis B.

15.  Entitlement to service connection for hepatitis C.

16.  Entitlement to an initial rating greater than 20 percent for diabetes mellitus.

17.  Entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left upper extremity.

18.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968, including in the Republic of Vietnam from October 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 50 percent rating effective October 2, 2009, and denied the Veteran's claims of service connection for peripheral neuropathy of the face, right upper extremity, and bilateral lower extremities, each including as due to in-service exposure to an herbicide agent.  The RO also essentially determined that new and material evidence had not been received sufficient to reopen a previously denied service connection claim for a bilateral eye disability (which was characterized as separate service connection claims for presbyopia (claimed as bilateral eye condition) and for visual auras and blind spots (claimed as bilateral eye condition).  The Veteran disagreed with this decision in August 2010.  He perfected a timely appeal in July 2012.

This matter next is on appeal from a July 2011 rating decision in which the RO denied a claim of service connection for ischemic heart disease, including as due to in-service exposure to an herbicide agent.  The Veteran disagreed with this decision in August 2011.  He perfected a timely appeal in January 2015.

This matter next is on appeal from a January 2012 rating decision in which the RO granted the Veteran's service connection claim for diabetes mellitus, assigning a 20 percent rating effective June 29, 2011, and denied the Veteran's service connection claims for migraine headaches (which were characterized as migraines) a cerebrovascular accident (which was characterized as cerebrovascular accident (claimed as stroke)), hypertension, hepatitis A, hepatitis B, and for hepatitis C.  The RO also essentially reopened the Veteran's previously denied service connection claim for a right ankle disability (which was characterized as right Achilles tendinopathy (claimed as right ankle)) and denied this claim on the merits.  The Veteran disagreed with this decision in April 2012.

This matter finally is on appeal from a June 2014 rating decision in which the RO granted the Veteran's service connection claim for peripheral neuropathy of the left upper extremity, assigning a 10 percent rating effective July 15, 2013.  The Veteran disagreed with this decision in January 2015.

The Board observes that, in a March 1969 rating decision, the RO denied the Veteran's claims of service connection for a bilateral eye disability and for a right ankle disability.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to this claim within 1 year of the March 1969 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a bilateral eye disability and for a right ankle disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

(The Board notes parenthetically that it appears that the RO took jurisdiction over the Veteran's TDIU claim and adjudicated it in a January 2012 Statement of the Case (SOC).  The Veteran subsequently perfected a timely appeal on this claim in July 2012.  Because the Veteran reasonably believes that his appeal includes the denial of a TDIU claim, and because it appears the RO properly informed him of all of the VCAA requirements necessary to prosecute this claim successfully, the Board has jurisdiction over this claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA may waive timely filing of substantive appeal implicitly or explicitly and as to any issue or claim raised in substantive appeal).)

As is explained below, new and material evidence has been received sufficient to reopen the previously denied service connection claim for a bilateral eye disability.  The issues of entitlement to service connection for a bilateral eye disability, peripheral neuropathy of the face, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the bilateral lower extremities, migraine headaches, a cerebrovascular accident, hypertension, hepatitis A, hepatitis B, and for hepatitis C, entitlement to an initial rating greater than 20 percent for diabetes mellitus, entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left upper extremity, whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  In a rating decision dated on March 27, 1969, and issued to the Veteran and his service representative on March 28, 1969, the RO denied, in pertinent part, the Veteran's claim of service connection for a bilateral eye disability; this decision was not appealed and became final.

2.  The evidence received since the March 1969 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral eye disability because it shows that he experiences a current bilateral eye disability which may be attributable to active service.

3.  The record evidence shows that the Veteran served in the Republic of Vietnam from October 1967 to September 1968; thus, his in-service exposure to an herbicide agent is presumed.

4.  The record evidence shows that the Veteran does not experience any current disability due to ischemic heart disease which could be attributed to active service or any incident of service, including as due to his presumed in-service exposure to an herbicide agent.

5.  The Veteran's original claim of service connection for PTSD was included on a VA Form 21-526, "Veteran's Application For Compensation And/Or Pension," which was dated on September 29, 2009, and date-stamped as received by VA on October 2, 2009.

6.  In the currently appealed rating decision dated on May 21, 2010, and issued to the Veteran and his service representative on May 25, 2010, the RO granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 50 percent rating effective October 2, 2009.

7.  In a letter dated on August 27, 2010, and date-stamped as received by VA on August 30, 2010, the Veteran disagreed with the effective date assigned for the grant of service connection for PTSD.

8.  There is no evidence dated prior to October 2, 2009, demonstrating that the Veteran experienced current disability due to a valid diagnosis of PTSD which is related to active service.

9.  The record evidence shows that, prior to June 25, 2013, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity.

10.  The record evidence shows that, effective June 25, 2013, the Veteran's service-connected PTSD is manifested by symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The March 1969 rating decision, which denied the Veteran's claim of service connection for a bilateral eye disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).

2.  Evidence received since the March 1969 RO decision in support of the claim of service connection for a bilateral eye disability is new and material; thus, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Ischemic heart disease was not incurred in or aggravated by active service, including as due to in-service exposure to an herbicide agent, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for an earlier effective date than October 2, 2009, for a grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

5.  The criteria for an initial 70 percent rating effective June 25, 2013, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's request to reopen the previously denied service connection claim for a bilateral eye disability, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board next notes that the Veteran's earlier effective date claim for PTSD and his higher initial rating claim for PTSD are "downstream" elements of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to notify was satisfied by letters dated in November 2009, October and December 2010, July, August, September, and October 2011, October 2013, May 2014, and in November 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  His complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed ischemic heart disease and active service.  He also has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the service connection and higher initial rating claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  There also is no duty to provide an examination or a medical opinion with respect to the earlier effective date claim in this case because such evidence would not be relevant to this claim.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claim

In March 1969, the AOJ denied, in pertinent part, the Veteran's claim of service connection for a bilateral eye disability.  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2016).  The Veteran did not initiate an appeal of the March 1969 rating decision and it became final.  As noted above, the Veteran also did not submit any statements relevant to this claim within 1 year of the March 1969 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for a bilateral eye disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a bilateral eye disability on a VA Form 21-526 which was date stamped as received by the AOJ on October 2, 2009.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2016).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a bilateral eye disability, the evidence before VA at the time of the prior final AOJ decision in March 1969 consisted of the Veteran's service treatment records.  The AOJ concluded that a review of the Veteran's service treatment records showed no bilateral eye disability.  Thus, this claim was denied.

The newly received evidence includes the Veteran's post-service VA treatment records and examination reports and his lay statements.  All of this newly received evidence is to the effect that the Veteran currently experiences a bilateral eye disability which is related to active service.  For example, on VA eye examination in January 2010, the Veteran's complaints included visual auras which had occurred sporadically since November 1968.  The visual auras occurred 3-4 times a week since 2007 and lasted for an hour at a time.  "The auras start in the periphery and move to obscure central vision."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed no diplopia, normal funduscopic findings bilaterally, 20/40 vision in both eyes corrected to 20/15 in the right eye and 20/20 in the left eye, nasal and temporal pingueculae bilaterally, and presbyopia.  The diagnoses were visual auras and blind spot in the left eye.

The Board notes that the evidence which was of record at the time of the prior final RO decision in March 1969 did not indicate that the Veteran experienced a bilateral eye disability which could be attributed to active service.  The newly received evidence suggests that the Veteran currently experiences a bilateral eye disability which may be related to active service.  The Board observes in this regard that, in Shade, 24 Vet. App. at 110, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See also Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 1969 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral eye disability and raises a reasonable possibility of substantiating this claim.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a bilateral eye disability is reopened.

Service Connection Claim

The Veteran contends that he incurred ischemic heart disease during active service.  He alternatively contends that in-service exposure to an herbicide agent while he was in the Republic of Vietnam caused or contributed to his claimed ischemic heart disease.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Ischemic heart disease is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service exposure to an herbicide agent.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to an herbicide agent  and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because ischemic heart disease is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for ischemic heart disease, including as due to in-service exposure to an herbicide agent.  The Veteran contends that his claimed ischemic heart disease is related to active service or, alternatively, his in-service exposure to an herbicide agent caused or contributed to his claimed ischemic heart disease.  The record evidence does not support his assertions that he experiences current disability due to ischemic heart disease which is attributable to active service or any incident of service, including as due to in-service exposure to an herbicide agent.  It shows instead that, although the Veteran presumably was exposed to an herbicide agent while on active service in the Republic of Vietnam from October 1967 to September 1968, he does not experience any current disability due to ischemic heart disease which could be attributed to active service or any incident of service, including as due to his presumed in-service exposure to an herbicide agent.  

The Board notes initially that, because the Veteran's service treatment records and service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service exposure to an herbicide agent is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran's in-service exposure to an herbicide agent is presumed, the record evidence does not suggest that he experiences any current disability due to his claimed ischemic heart disease which could be attributed to active service.  The Veteran's service treatment records show no complaints of or treatment for ischemic heart disease at any time during active service, including while he was in Vietnam.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board observes in this regard that the Veteran was examined for VA adjudication purposes for ischemic heart disease in both July 2011 and in July 2013.  Both of the VA examiners who conducted these examinations concluded that the Veteran did not have a diagnosis of ischemic heart disease.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced ischemic heart disease at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of ischemic heart disease at any time during the pendency of this appeal.  In summary, the Board finds that service connection for ischemic heart disease, including as due to in-service exposure to an herbicide agent, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

As noted, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of ischemic heart disease have been continuous since service.  He asserts that he continued to experience symptoms relating to ischemic heart disease after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of ischemic heart disease after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of ischemic heart disease since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his heart was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including PTSD, hypertension, a cerebrovascular accident, and peripheral neuropathy in multiple areas.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to ischemic heart disease.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for a bilateral eye disability and for a right ankle disability in March 1969, shortly after service, but did not claim service connection for ischemic heart disease or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the record evidence showing no current disability due to ischemic heart disease which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Earlier Effective Date Claim

The Veteran essentially contends that he is entitled to an earlier effective date than October 2, 2009, for a grant of service connection for PTSD.  Although his argument is not entirely clear, it appears that he contends that his PTSD was misdiagnosed as anxiety as early as the 1970s, entitling him to an earlier effective date for the grant of service connection for this disability.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Effective on March 24, 2015, VA amended its regulations as to what constitutes a claim for benefits and now requires that claims be made on specific claims form prescribed by the Secretary and available online or at the local Regional Office.  This provision effectively removed informal claims from VA's adjudication processes.  The period under consideration in this case is prior to March 24, 2015; as such, the law and regulations governing informal claims in effect prior to that date is applicable.  

Prior to March 24, 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim prior to March 24, 2015, if a formal claim had not been filed, the AOJ would forward an application form to the claimant for execution.  If the AOJ received a complete application from the claimant within one year from the date it was sent, then the AOJ would consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.400(o)(2).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2016).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an earlier effective date than October 2, 2009, for a grant of service connection for PTSD.  Although the Veteran's argument is not a model of clarity, it appears that he essentially contends that the appropriate effective date for a grant of service connection for PTSD should be in 1974 when he was treated for anxiety.  Despite the Veteran's assertions to the contrary, the record evidence does not support assigning an effective date earlier than October 2, 2009, for a grant of service connection for PTSD.  It shows instead that this disability was not related to active service until after October 2, 2009, the date that he filed his original service connection claim for PTSD.

On VA outpatient treatment in March 1974, the Veteran's complaints included frequent episodes of depression.  He reported seeing 6 friends killed in action in Vietnam.  He denied any hallucinations or delusions.  He experienced frequent anger with other people and getting upset easily.  Mental status examination of the Veteran showed no evidence of psychosis or organicity.  The impressions were anxiety neurosis and rule-out conversion reaction.  This outpatient treatment record cannot reasonably be construed as an informal claim of service connection for PTSD.

The Board acknowledges that, in a letter dated on September 6, 1978, and date-stamped as received by the AOJ on September 28, 1978, a VA clinician stated that the Veteran had been treated for "a neurological problem" in January 1974 which was diagnosed as anxiety.  This letter cannot reasonably be construed as an informal claim of service connection for PTSD.  There is no indication that the Veteran was aware of the existence of this letter much less that he intended to file a claim of service connection for PTSD on the basis of receipt of this letter by the AOJ.

The next relevant correspondence occurred when the Veteran filed his original service connection claim for PTSD on the VA Form 21-526 which was dated on September 29, 2009, and date-stamped as received by VA on October 2, 2009.  He contended that his PTSD began on September 1, 2009.

A review of the Veteran's more recent VA outpatient treatment records and examination reports discloses no valid diagnosis of PTSD based on an in-service stressor until after he filed his service connection claim on October 2, 2009.  For example, the Veteran's PTSD screen was positive on VA outpatient treatment in July 2009.  

On August 20, 2009, the Veteran reported that he was sleeping well on his new medication and identified no new stressors.  Mental status examination of the Veteran showed impaired cognitive functioning, good eye contact, psychomotor retardation, regular but soft-spoken speech, organized and goal directed thought processes, no psychosis, delusions, or homicidal or suicidal ideation, and good judgment and insight.  The Axis I diagnoses included PTSD.

On September 2, 2009, the Veteran reported an improvement in his PTSD "core" symptoms.  He denied any suicidal or homicidal ideation and auditory or visual hallucinations.  Mental status examination of the Veteran showed he was well-groomed, full orientation, impaired short-term memory, intermittent eye contact, unremarkable motor skills, slow speech in rate and rhythm with prolonged latency and a soft tone, organized and goal-directed thought processes, no psychosis or delusions, and good judgment and insight.  The Axis I diagnoses included PTSD.

On VA PTSD examination on February 2, 2010, the Veteran's complaints included trouble sleeping, frequent awakening, difficulty falling back asleep after awakening, fear of driving, especially on highways, "afraid of being closed," moderate daily depression, severe anxiety most days, decreased appetite, and weight loss.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported being in combat for 11 months in Vietnam.  He had been married twice and his first wife had died.  One of his sons from his first marriage was blind and disabled and lived with his grandmother.  He had a good relationship with his other son from his first marriage.  He had a difficult relationship with his second wife because he was easily irritated and snapped at her "for little things."  He did not see his siblings very often but was "in contact with mother."  He had friends but did not see them.  He denied any leisure activities.  He also denied any suicidal or homicidal ideation.

Mental status examination of the Veteran on February 2, 2010, showed he was clean and casually dressed, unremarkable psychomotor activity, a depressed mood, easily distracted, full orientation, unremarkable thought process, thought content of ruminations, no delusions, hallucinations, inappropriate behavior, ritualistic behavior, or panic attacks, reported sleep impairment, good impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, normal remote and recent memory, and mildly impaired immediate memory.  The Veteran reported the following in-service stressors from his time in Vietnam: seeing a helicopter explode in front of him and the burned pilot; seeing his friends killed in an enemy ambush; coming under enemy mortar fire; and seeing a medic lose his arm and leg from enemy mortar fire.  The VA examiner opined that the Veteran's PTSD was related to active service.  The rationale for this opinion was that the Veteran reported coming under enemy mortar fire and seeing people killed during active service.  The rationale also was that a review of relevant medical literature supports a finding "that combat exposure can result in the development of PTSD."  The Axis I diagnoses included PTSD.

On VA outpatient treatment on February 24, 2010, the Veteran's complaints included poor sleep due to nightmares, flashbacks, avoidance of "things that have war or specifically about Vietnam," and hypervigilance.  He denied any suicidal or homicidal ideation or plan.  Mental status examination of the Veteran showed he was fairly groomed, fair hygiene, full orientation, good eye contact, motor function within normal limits, organized and goal-directed thought processes, no delusions or hallucinations, and fair judgment and insight.  The diagnoses included PTSD.

In the currently appealed rating decision dated on May 21, 2010, the AOJ granted service connection for PTSD, assigning a 50 percent rating effective October 2, 2009.  The AOJ concluded that October 2, 2009, was the appropriate effective date for a grant of service connection for PTSD because that was the date that VA received the Veteran's claim.

As noted above, in a letter dated on August 27, 2010, and date-stamped as received by VA on August 30, 2010, the Veteran disagreed with the effective date assigned for the grant of service connection for PTSD.

The Board observes here that the effective date for service connection claims generally will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Despite the Veteran's assertions to the contrary, the record evidence does not indicate an intent to file a service connection claim for PTSD prior to October 2, 2009, when VA received his VA Form 21-526 which contained his original service connection claim for this disability.  It is undisputed that the Veteran's service connection claim for PTSD was not filed within 1 year of his discharge from active service in September 1968 (or by September 1969).  Instead, as noted elsewhere, the Veteran filed his original service connection claim for PTSD on a VA Form 21-526 received by VA on October 2, 2009, a little more than 4 decades after his service separation.  Id.  

The Board again acknowledges that the Veteran's VA outpatient treatment records dated prior to October 2009 indicate ongoing complaints of and treatment for PTSD.  As noted elsewhere, these records do not contain a valid diagnosis of PTSD based on a corroborated in-service stressor.  It does not appear that the Veteran identified his claimed in-service stressors on which a valid diagnosis of PTSD must be based until he was examined for VA adjudication purposes in February 2010 (after he filed his service connection claim for this disability).  The Board acknowledges here that the Veteran reported on VA outpatient treatment in March 1974 that he had seen 6 friends killed in action in Vietnam; however, the diagnoses were anxiety neurosis and rule-out conversion reaction and not PTSD.  More importantly, there is no medical nexus opinion linking a valid diagnosis of PTSD to the Veteran's in-service stressors until the February 2010 VA examination.  See 38 C.F.R. § 3.304(f).  Further, the VA outpatient treatment records dated prior to October 2009 documenting ongoing complaints of and treatment for PTSD were not received by VA until May 2010 after the Veteran filed his service connection claim for this disability.  In any event, although the Veteran's VA outpatient treatment records indicate that his PTSD may have begun prior to October 2009, the regulation governing effective dates for service connection claims is clear - the effective date is the date of receipt of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).  In other words, although the evidence suggests that entitlement to service connection for PTSD arose prior to October 2, 2009, the date of receipt of the Veteran's formal service connection claim for this disability is October 2, 2009.  The evidence otherwise does not suggest an intent to file a service connection claim for PTSD prior to this date.  In summary, the Board finds that the criteria for an earlier effective date than October 2, 2009, for the grant of service connection for PTSD have not been met.

Higher Initial Rating Claim for PTSD

The Veteran finally contends that his service-connected PTSD is more disabling than currently (and initially) evaluated.  He specifically contends that he is entitled to an initial 70 percent rating effective at least as of February 2016, the date of a VA examination showing worsening symptomatology attributable to his service-connected PTSD.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating(s).  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

In April 2016, VA proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling effective October 2, 2009, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2016).  As relevant to this claim, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

Factual Background and Analysis

The Board finds that the evidence supports assigning a higher initial 70 percent rating effective June 25, 2013, for PTSD.  The record evidence shows that, prior to June 25, 2013, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment due with reduced reliability and productivity (i.e., a 50 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411 (2016).  For example, as noted above, VA examination in February 2010 showed only moderately disabling symptoms attributable to the Veteran's service-connected PTSD, including a depressed mood, easily distracted, reported sleep impairment, and mildly impaired immediate memory.  The Veteran's GAF score in February 2010 was 56, indicating moderate symptoms.  The February 2010 VA examiner concluded that the Veteran had some problems in family functioning and with others, including at work, due to his irritability and his leisure activities were affected because of difficulty being around others and a lack of patience with others.

The Veteran's GAF scores on VA outpatient treatment visits in 2009-2010 (discussed above) again indicate the presence of, at worst, moderate to serious symptoms attributable to his service-connected PTSD during this time period.  For example, in November 2010, the Veteran reported experiencing "many panic attacks mostly related to his PTSD."  Mental status examination of the Veteran was unchanged.  His GAF score was 60, indicating moderate symptoms.

The Veteran was hospitalized briefly for treatment of PTSD from June 29, 2011, to July 1, 2011.

On VA outpatient treatment in September 2011, the Veteran appeared "less intense, less depressed, and less anxious."  He reported that taking his medication helps "take the edge off."  He was sleeping 4 hours per night.  No delusions, frank mania, mood swings, or other formal anxiety disorder were present.  Mental status examination of the Veteran showed he was casually dressed with fair grooming, calm, full orientation, poor eye contact, intact motor function, clear and coherent speech with decreased prosody, organized and linear thought processes with no looseness of associations or flight of ideas, no delusions, mild paranoia, moderate depression, trauma-related auditory hallucinations, fair insight, and good judgment.  The Veteran's GAF score was 55, indicating moderate symptoms.  The Axis I diagnoses included PTSD.

In October 2011, the Veteran reported "feeling good."  There was no anxiety, depression, suicidal ideation, or homicidal ideation present.  He also reported sleeping 3-4 hours per night with some night sweats but did not want his medication adjusted.  Mental status examination of the Veteran, his GAF score, and the Axis I diagnoses were unchanged.  

In February 2013, the Veteran "reported 'feeling quite a bit better'" since starting new psychotropic medications.  "He has had less anxiety and no longer has sweaty palms.  He still gets nervous when driving [and had no] recent verbal outbursts in public places.  Irritability has been less.  Depression remains very mild."  There was no suicidal or homicidal ideation present.  He had been sleeping 5 hours a night on trazodone.  Mental status examination of the Veteran showed he was casually dressed with fair grooming, calm, full orientation, fair eye contact, intact motor function, clear and coherent speech with decreased prosody, organized and linear thought processes with no looseness of associations or flight of ideas, no delusions or paranoia, mild depression, no auditory hallucinations, fair insight, and good judgment.  The Veteran's GAF score was 50, indicating serious symptoms.  The Axis I diagnoses included PTSD.

The Veteran contends that his service-connected PTSD is more disabling than currently (and initially) evaluated.  The record evidence does not support these assertions prior to June 25, 2013.  It shows instead that, prior to this date, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under DC 9411).  Id.  VA examination in February 2010 noted that the Veteran had some problems in family functioning and with others, including at work, due to his irritability and his leisure activities were affected because of difficulty being around others and a lack of patience with others.  This examination also noted that he was clean and casually dressed with unremarkable psychomotor activity, full orientation, unremarkable thought process, no delusions, hallucinations, inappropriate behavior, ritualistic behavior, or panic attacks, good impulse control, no episodes of violence, an ability to maintain minimum personal hygiene, and normal remote and recent memory.  The Veteran's symptomatology noted on VA outpatient treatment visits contemporaneous to this examination in February 2010 also suggested that his service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity.  He reported to his VA treating psychiatrist in February 2013 that he was feeling "quite a bit better" after starting new psychotropic medications.  

There also is no indication that, prior to June 25, 2013, the Veteran's service-connected PTSD is manifested by symptoms of similar frequency, severity, and duration as are necessary for a 70 or 100 percent rating under DC 9411.  Id.; see also Vazquez-Claudio, 713 F. 3d at 112.  He did not experience near-continuous panic or depression.  His speech was within normal limits.  He was fully oriented and did not neglect his personal hygiene or appearance.  His thought processes and communication were not impaired.  He did not experience persistent delusions or hallucinations, grossly inappropriate behavior, or pose a persistent danger of hurting himself or others.  And he was able to maintain his activities of daily living.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial rating greater than 50 percent prior to June 25, 2013, for his service-connected PTSD.  Thus, the Board finds that the criteria for an initial rating greater than 50 percent prior to June 25, 2013, for PTSD have not been met.

The record evidence also shows that, effective June 25, 2013, the Veteran experienced, at times, occupational and social impairment with reduced reliability and productivity (i.e., 50 percent rating under DC 9411) and, at times, occupational and social impairment with deficiencies in most areas (i.e., a 70 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411.  For example, on VA outpatient treatment on June 25, 2013, the Veteran's complaints included worsening intrusive thoughts about his combat experiences, increased irritability, anxiety, and dysphoria, "preferring to self-isolate at home," and increased but stable depression.  He denied any suicidal or homicidal ideation.  Mental status examination of the Veteran showed he was casually dressed with fair grooming, calm, full orientation, fair eye contact, intact motor function, clear and coherent speech with decreased prosody, organized and linear thought processes with no looseness of associations or flight of ideas, no delusions or paranoia, mild depression, no auditory hallucinations, fair insight, and good judgment.  The Veteran's GAF score was 50.  The Axis I diagnoses included PTSD.

The Veteran's VA treating psychiatrist, M.S., M.D., stated in a July 5, 2013, letter that, although the Veteran had not been seen for treatment of PTSD prior to May 2010, he had experienced severe PTSD symptoms since active service "including repeated intrusive thoughts of traumatic experiences, chronic irritability, clinically significant depression, moderately severe anxiety, chronic insomnia with frequent nightmares, poor concentration, marked self-isolation and avoidance of others, hypervigilance, and mistrust.  Due to these severe symptoms (particularly avoidance and irritability), he has difficulty being in the presence of other individuals."  Dr. M.S. also stated that the Veteran's service-connected PTSD was "chronic and severe."

The Board acknowledges that Dr. M.S. concluded in his July 2013 letter that the Veteran had been treated since May 2010 for severe PTSD and had experienced severe PTSD since active service.  These findings concerning the severity of the Veteran's service-connected PTSD prior to June 25, 2013, are not supported by the contemporaneous records (discussed above) which show the presence of, at worst, occupational and social impairment with reduced reliability and productivity during this time period.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  It appears that Dr. M.S. based his opinion on the severity of the Veteran's service-connected PTSD prior to the date of this letter, at least in part, on what the Veteran reported concerning the severity of his service-connected PTSD symptoms since his service separation.  Dr. M.S. acknowledged himself in his letter that the Veteran was not seen until May 2010 for treatment of his service-connected PTSD.  This physician's findings concerning the alleged severity of the Veteran's service-connected PTSD prior to June 25, 2013, also are not supported by a review of the contemporaneous medical evidence (VA outpatient treatment records) which show that he experienced, at worst, occupational and social impairment with reduced reliability and productivity prior to this date.  Having reviewed the July 5, 2013, letter from Dr. M.S., the Board finds that it is less than probative as to the severity of the Veteran's service-connected PTSD prior to June 25, 2013.

On VA outpatient treatment on July 25, 2013, the Veteran reported feeling "better" with an improved mood, and less depression, irritability, and anxiety.  "He has been spending time volunteering and finding other ways to get out of [his] home."  He reported a good relationship with his wife.  Although he continued to sleep only 4 hours a night, he felt rested.  Mental status examination of the Veteran showed he was casually dressed with fair grooming, calm, full orientation, fair eye contact, intact motor function, clear and coherent speech with decreased prosody, organized and linear thought processes with no looseness of associations or flight of ideas, no delusions or paranoia, mild depression, no auditory hallucinations, fair insight, and good judgment.  The Veteran's GAF score was 50.  The Axis I diagnoses included PTSD.

In October 2013, the Veteran reported "feeling 'pretty good.'  He has been in a better mood."  He had less depression "and he has been pursuing his interests."  He also had been driving more.  Mental status examination of the Veteran, his GAF score, and the Axis I diagnoses were unchanged.

In January 2014, the Veteran complained of "feeling 'angry and stressed.'  He has been more angry and irritable, including easily getting mad [at] his wife.  He has had some mild angry outbursts but no physical altercations.  Depression has increased with decreased interest in hobbies and greater self-isolation."  The Veteran also stated that his anxiety has increased especially when driving.  The impressions included PTSD.  The Veteran's VA treating psychiatrist increased his dose of sertraline.

In March 2014, the Veteran complained that he still felt anxious.  The increased sertraline dose resulted in "some modest improvement with his depression and irritability."  His wife refused to talk to him when he was irritable.  His angry verbal outbursts had decreased slightly although anxiety and periodic panic attacks persisted.  He had difficulty leaving his home, interacting with others, and driving (and could not drive on the highway).  He was sleeping more, up to 5-6 hours per night, with medication.  Mental status examination of the Veteran was unchanged.  The impressions included PTSD.

In June 2014, the Veteran's complaints included depression, anxiety, and increased intrusive thoughts.  His depression was decreased and well-controlled.  His irritability was minimal and well-controlled.  "Panic attacks are better overall but he still can experience panic when driving on highways or near bodies of water."  He still had difficulty leaving his home, interacting with others, and driving.  His sleep was unchanged.  Mental status examination of the Veteran also was unchanged.  The impressions included PTSD.

On VA PTSD Disability Benefits Questionnaire (DBQ) in February 2016, the Veteran's complaints included "big" problems in his marriage due to his "anger issues," no close friends, no desire to participate in former leisure activities, and frequent panic attacks while driving "which further impairs his desire to go places."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's reported symptoms included depression, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and neglect of personal appearance and hygiene.  Mental status examination of the Veteran showed he was somewhat disheveled, depressed, poor eye contact, full orientation, speech, thought content, and psychomotor activity all within normal limits, no hallucinations or delusions, reported weekly suicidal ideation with a plan, no homicidal ideation or plan, and adequate judgment and insight.  The VA examiner concluded that the Veteran experienced occupational and social impairment with deficiencies in most areas due to his PTSD.  The diagnoses included PTSD.

The Board notes that, when a question arises as to which of two disability ratings to assign, the higher rating will be assigned when the disability picture more nearly approximates the relevant rating criteria for the higher rating.  See 38 C.F.R. § 4.7.  As outlined above, the evidence suggests that, effective June 25, 2013, the Veteran's disability picture, at times, meets the criteria for a 50 percent rating and, at other times, meets the criteria for a 70 percent rating for service-connected PTSD.  Having reviewed the evidence, the Board concludes that the Veteran's overall disability picture during this time period more nearly approximates the relevant rating criteria for a 70 percent rating effective June 25, 2013, under DC 9411 for his service-connected PTSD.  See 38 C.F.R. § 4.130, DC 9411.  In other words, the evidence suggests that the Veteran experienced symptoms of similar frequency, severity, or duration as the symptomatology required for a 70 percent rating as a result of his service-connected PTSD such that a higher initial rating is warranted for this disability effective June 25, 2013.  See Vazquez-Claudio, 713 F. 3d at 112.  

The evidence also does not indicate that the Veteran experiences total occupational and social impairment (i.e., a 100 percent rating under DC 9411) such that an initial rating greater than 70 percent is warranted at any time during the appeal period for his service-connected PTSD.  His thought processes and communication repeatedly were within normal limits on VA outpatient treatment visits.  He repeatedly denied experiencing delusions or hallucinations.  His behavior remained appropriate and he was fully oriented.  He was able to perform his activities of daily living and maintain minimal personal hygiene although he appeared somewhat disheveled at his most recent VA PTSD examination in February 2016.  The February 2016 VA examiner also specifically found that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas (i.e., a 70 percent rating under DC 9411).  In other words, the evidence suggests that the Veteran did not experience symptoms of similar frequency, severity, or duration as the symptomatology required for a 100 percent rating as a result of his service-connected PTSD at any time during the appeal period.  Id.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial 70 percent rating effective June 25, 2013, for PTSD have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for his service-connected PTSD.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected PTSD is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that, prior to June 25, 2013, the Veteran experienced, at worst, occupational and social impairment with reduced reliability and productivity as a result of his service-connected PTSD such that an initial rating greater than 50 percent is not warranted for this time period.  The record evidence also shows that, effective June 25, 2013, the Veteran experienced, at worst, occupational and social impairment with deficiencies in most areas as a result of his service-connected PTSD such that an initial 70 percent rating is warranted as of that date.  In other words, the higher initial 70 percent rating assigned effective June 25, 2013, for the Veteran's service-connected PTSD is supported by the medical evidence demonstrating the symptomatology attributable to this disability during this time period.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a bilateral eye disability, to include presbyopia, visual auras, and blind spots is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for ischemic heart disease, including as due to in-service exposure to an herbicide agent, is denied.

Entitlement to an earlier effective date than October 2, 2009, for a grant of service connection for PTSD is denied.

Entitlement to an initial 70 percent rating effective June 25, 2013, for PTSD is granted.


REMAND

The Board has reopened the Veteran's previously denied service connection claim for a bilateral eye disability (as outlined above).  The Veteran also contends that his peripheral neuropathy of the face, right upper extremity, and bilateral lower extremities are related to active service, including as due to his presumed in-service exposure to an herbicide agent.  As noted in the Introduction, in a January 2012 rating decision, the RO granted, in pertinent part, a claim of service connection for diabetes mellitus, assigning a 20 percent rating effective June 29, 2011, denied the Veteran's request to reopen a previously denied claim of service connection for a right ankle disability, and also denied the Veteran's claims of service connection for migraine headaches, a cerebrovascular accident, hypertension, hepatitis A, hepatitis B, and for hepatitis C.  The Veteran disagreed with this decision in April 2012.  As also noted in the Introduction, in a June 2014 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for peripheral neuropathy of the left upper extremity, assigning a 10 percent rating effective July 15, 2013.  The Veteran disagreed with this decision in January 2015.  The Veteran finally contends that he is entitled to a TDIU because his service-connected disabilities preclude his employment.  Having reviewed the record evidence, the Board finds that additional development is required before these underlying claims can be adjudicated on the merits.

With respect to the Veteran's reopened service connection claim for a bilateral eye disability, the Board notes that VA's duty to assist includes providing an examination where necessary.  Following VA eye examination in January 2010, the VA examiner opined that he could not determine whether the Veteran's current bilateral eye disability (which was diagnosed as visual auras and blind spots) was related to active service without resorting to mere speculation.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Given the foregoing, the Board finds that, because the VA examiner used the "mere speculation" language in the January 2010 opinion regarding the etiology of the Veteran's bilateral eye disability and did not provide any further explanation of his opinion, this examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationship between the claimed bilateral eye disability without resorting to mere speculation.

With respect to the Veteran's service connection claims for peripheral neuropathy of the face, right upper extremity, and bilateral lower extremities, the Board notes that he recently was examined for VA adjudication purposes for peripheral neuropathy in February 2016.  Unfortunately, it appears that the February 2016 VA diabetic sensory-motor peripheral neuropathy DBQ examiner was not asked to provide and did not provide an opinion as to whether the Veteran's claimed peripheral neuropathy of the face, right upper extremity, and bilateral lower extremities were related to active service or any incident of service, including as due to his presumed in-service exposure to an herbicide agent.  The Board again notes that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Thus, the Board finds that, on remand, the February 2016 VA diabetic sensory-motor peripheral neuropathy DBQ examiner should be asked to provide an addendum opinion in which he addresses the contended etiological relationship between the Veteran's claimed peripheral neuropathy of the face, right upper extremity, and bilateral lower extremities, and active service.

With respect to the Veteran's higher initial rating claims for diabetes mellitus and for peripheral neuropathy of the left upper extremity, his request to reopen a previously denied service connection claim for a right ankle disability, and his service connection claims for migraine headaches, a cerebrovascular accident, hypertension, hepatitis A, hepatitis B, and hepatitis C, the Board notes that, where a claimant files a notice of disagreement and the RO has not issued a Statement of the Case (SOC), the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  To date, the AOJ has not issued an SOC with respect to any of the claims adjudicated in the January 2012 or June 2014 rating decisions.  Thus, the Board finds that, on remand, the AOJ should promulgate an SOC on these claims.

With respect to the Veteran's TDIU claim, because adjudication of the other claims being remanded likely will impact adjudication of his TDIU claim, the Board concludes that all of these claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's TDIU claim must be deferred.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his attorney on his claims of service connection for migraine headaches, a cerebrovascular accident, hypertension, hepatitis A, hepatitis B, and hepatitis C, entitlement to an initial rating greater than 20 percent for diabetes mellitus, entitlement to an initial rating greater than 10 percent for peripheral neuropathy of the left upper extremity, and whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Return the VA diabetic sensory-motor peripheral neuropathy Disability Benefits Questionnaire (DBQ) dated on February 24, 2016, to the examiner who completed it or another appropriate clinician.  Ask this examiner or another appropriate clinician to provide an addendum opinion to the February 24, 2016 VA diabetic sensory-motor peripheral neuropathy DBQ.  In the addendum opinion, the February 2016 VA diabetic sensory-motor peripheral neuropathy DBQ examiner or another appropriate clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the face is related directly to active service or any incident of service, including as due to in-service exposure to an herbicide agent.  The examiner or another appropriate clinician next is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the right upper extremity is related directly to active service or any incident of service, including as due to in-service exposure to an herbicide agent.  The examiner or another appropriate clinician finally is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities is related directly to active service or any incident of service, including as due to in-service exposure to an herbicide agent.  A rationale should be provided for any opinions expressed.  

The examiner is advised that the Veteran likely was exposed to an herbicide agent while on active service in the Republic of Vietnam between October 1967 and September 1968.

3.  Obtain all VA and private treatment records which have not been obtained already.

4.  Thereafter, schedule the Veteran for appropriate examination to determine the nature and etiology of any bilateral eye disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral eye disability, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred a bilateral eye injury (which he characterized as visual auras and blind spots) during active service.  The Board finds these statements credible.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


